Pee Ctteiam,
We have examined the several assignments of error in this case but see no reason for disturbing the judgment. The question of substantial performance of the contract was submitted to the jury and they have found that there was no substantial performance. If this is right, as wo must assume it to be, the plaintiff had no right to recover. It would seem, upon the whole ease as it is presented to us, that a very strict rule was applied by the jury; but on the other hand the record shows that the case was reviewed by the court below on a motion for a new trial, and the motion refused. The inference is plain that both the jury and the judge before whom the case was tried were satisfied that there ought to be no recovery. However this may be the case was properly submitted and the judgment is affirmed.